                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELA SCOTT FERENCIN,                           :
                                                 :
                              Plaintiff,         :          CIVIL ACTION NO. 18-1469
                                                 :
       v.                                        :
                                                 :
LEHIGH UNIVERSITY,                               :
                                                 :
                              Defendant.         :

                                    ORDER & JUDGMENT

       AND NOW, this 27th day of December, 2019, after a non-jury trial before the undersigned

from July 8, 2019, through July 11, 2019; and after considering the record presented during the

non-jury trial and the parties’ submissions (Doc. Nos. 25, 42, 43, 46); and the court finding that

there was woefully insufficient evidence to support the plaintiff’s claims of racial or gender

discrimination as more fully set forth in the separately filed memorandum opinion, it is hereby

ORDERED that judgment is ENTERED in favor of the defendant, Lehigh University, and against

the plaintiff, Angela Scott Ferencin.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith________
                                                     EDWARD G. SMITH, J.
